Exhibit 10.2

 

AMENDMENT ONE TO

 

THE CHUBB CORPORATION LONG TERM INCENTIVE PLAN (2004)

 

RESTRICTED STOCK AGREEMENT

 

The Chubb Corporation Long Term Incentive Plan (2004) Restricted Stock Agreement
(the “Agreement”) is hereby amended, effective as of September 8, 2005, as
follows:

 

Section 6. of the Agreement is hereby amended and restated in its entirety to
read as follows:

 

6.                                      Settlement of Restricted Stock Units. 
Subject to the provisions of Section 4 and this Section 6, the Corporation shall
deliver to the Participant (or, if applicable, the Participant’s Designated
Beneficiary or legal representative) that number of shares of Stock as is equal
to the number of Restricted Stock Units covered by the Award that have become
vested and nonforfeitable as soon as administratively practicable after the
earlier of (i) the Vesting Date or (ii) a qualifying Termination of Employment,
but in no event later than 2 ½ months after the end of the calendar year in
which the event described in clause (i) or (ii) occurred; provided, however,
that if the Participant is (or is reasonably expected to be) a “covered
employee” within the meaning of Section 162(m) of the Code for the calendar year
in which delivery of such Stock would ordinarily be made, the Corporation shall
delay delivery of all of such shares of Stock to such Participant until the
Participant’s termination of employment with the Corporation and all members of
the controlled group of entities of which the Corporation is a member.  Such
Stock shall be delivered to such Participant or (if the Participant has elected
payment in a form other than a lump sum) commence to be delivered to such
Participant as soon as administratively practicable after the date which is six
months after the date of such termination of employment.  Subject to the
immediately preceding two sentences, the Participant may, by election filed with
the Corporation under its Key Employee Deferred Compensation Plan (2005) (or any
successor plan or program), and on a form acceptable to the Committee, not later
than December 31 of the calendar year before the calendar year of the Grant Date
and subject to such terms and conditions as the Committee may specify, elect to
have shares of Stock deliverable in respect of vested and nonforfeitable
Restricted Stock Units deferred until such later date(s) as shall be specified
in such election.  Any deferral election made for such Restricted Stock Units
after such December 31 shall be deemed void and without force and effect.

 


ALL OTHER PROVISIONS OF THE AGREEMENT SHALL REMAIN UNCHANGED AND IN FULL FORCE
AND EFFECT.


 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, The Chubb Corporation has caused this Amendment to the
Agreement to be duly executed this 8 day of September, 2005.

 

 

 

THE CHUBB CORPORATION

 

 

 

 

 

By:

/s/ W. Andrew Macan

 

 

 

Title:

Vice President,

 

 

 

Corporate Counsel and

 

 

 

Secretary

 

--------------------------------------------------------------------------------